DETAILED ACTION
This office action is in response to communications filed on September 11, 2019 in which claims 1-20 are considered below.

Allowable Subject Matter 

1.      	Claims 1-20 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1, 13 and 17 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. Claim 1 recites “wherein the container is couplable to the dock, and wherein when the container is coupled to the dock the container is in fluid communication with the fluid circulation system and a sensor that determines a characteristic of the fluid within the container and is configured to provide the characteristic of the fluid to a user". Claim 13 recites “based on the data collected, docking the container within the vehicle such that the fluid is used by the fluid circulation system of the vehicle, determining a characteristic of the fluid within the container when the container is docked within the vehicle, and based on the determination of the characteristic of the fluid within the contain, providing instructions to a user”. Claim 17 recites “based on the determined lifecycle stage, determining a characteristic of a fluid within at least one of the container or the fluid circulation system, and providing, based on the determination of the characteristic of the fluid, feedback to a user”. The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8406.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663